Case 1:20-cv-24797-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. ____________-CIV-___________/____________


  ISAAC GATLIN, on behalf of himself
  and others similarly situated,

         Plaintiff,

         v.

  DONERIGHT CUSTOM PAINTING, LLC,
  a Florida Limited Liability Company, and
  PASQUALE SAVAGE, individually,

        Defendants.
  _________________________________________/

                                           COMPLAINT

         1.      Plaintiff, ISAAC GATLIN (hereinafter referred to as “Plaintiff”), is an individual

  whose race is Black and resides in Miami-Dade County, Florida.

         2.      At all times material to this Complaint, DONERIGHT CUSTOM PAINTING,

  LLC, a Florida Limited Liability Company, and PASQUALE SAVAGE, individually (collectively

  referred to as “Defendants”), have owned and operated a residential and commercial painting and

  pressure cleaning business based at 21515 SW 97th Court, Cutler Bay, Florida 33189 in Miami-

  Dade County, within the jurisdiction of the Court, at numerous job sites throughout Florida

  including but not limited to, by way of example, job sites in Key West, Coral Gables, and Kendall.

         3.      Defendant, PASQUALE SAVAGE, at all times material to this Complaint, has

  owned and managed DONERIGHT CUSTOM PAINTING, LLC, and Defendant SAVAGE has

  regularly exercised the authority to hire and fire employees including Plaintiff, determined the

  manner in which Plaintiff and other employees were compensated, determined how Plaintiff and

  other employees’ hours worked were tracked or recorded, set the rates of pay of Plaintiff and other


                                                  1
Case 1:20-cv-24797-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 2 of 11




  employees, and/or controlled the finances and day-to-day management operations of

  DONERIGHT CUSTOM PAINTING, LLC. By virtue of such control and authority, Defendant

  SAVAGE is an employer of Plaintiff and the other employees of DONERIGHT CUSTOM

  PAINTING, LLC similarly situated to Plaintiff as defined by the FLSA, 29 U.S.C. §203(d).

         4.      Plaintiff brings this action on behalf of himself and other current and former non-

  exempt painters and laborers of Defendants similarly situated to him, however variously titled, for

  unpaid overtime wages, liquidated damages, and the costs and reasonable attorneys’ fees of this

  action under the provisions of the FLSA, 29 U.S.C. §216(b), as well as for alleged race

  discrimination against Plaintiff in violation of 42 U.S.C. §1981.

         5.      Jurisdiction is conferred on this Court by 29 U.S.C. §216(b), 42 U.S.C. §1981, and

  28 U.S.C. §1337.

         6.      All of the events, or a substantial part of the events, giving rise to this action,

  occurred in Miami-Dade County, Florida, within the jurisdiction of the United States District Court

  for the Southern District of Florida, Miami Division.

         7.      At all times material to this Complaint including but not necessarily limited to

  during the years of 2017, 2018, 2019, and 2020, DONERIGHT CUSTOM PAINTING, LLC, have

  had two (2) or more employees who have regularly sold, handled, or otherwise worked on goods

  and/or materials that had been moved in or produced for commerce. In this regard, Plaintiff alleges

  based upon information and belief, and subject to discovery, that at all times material to this

  Complaint including during the years 2017, 2018, 2019, and 2020, DONERIGHT CUSTOM

  PAINTING, LLC, have employed two (2) or more employees who, inter alia, regularly: (a)

  handled, and worked with, paint and commercial cleaning products including but not limited

  chemicals and/or soaps, which cleaning products were goods and/or materials moved in or




                                                   2
Case 1:20-cv-24797-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 3 of 11




  produced for commerce; (b) handled and worked with paint brushes pressure cleaners, hoses,

  tanks, generators, other commercial cleaning equipment, as well as Defendants’ trucks, which all

  constitute goods and/or materials moved in or produced for commerce; and (c) processed checks

  through banks for Defendants’ customers in interstate commerce.

         8.      Based upon information and belief, the annual gross sales volume of DONERIGHT

  CUSTOM PAINTING, LLC was in excess of $500,000.00 per annum at all times material to this

  Complaint, including but not necessarily limited to during the years of 2017, 2018, 2019, and 2020.

         9.      At all times material to this Complaint, including but not necessarily limited to

  during the years of 2017, 2018, 2019, and 2020, DONERIGHT CUSTOM PAINTING, LLC has

  constituted an enterprise engaged in interstate commerce or in the production of goods for

  commerce as defined by the FLSA, 29 U.S.C. §203(s).

         10.     At all times material to this action, Plaintiff was an employee of Defendants,

  DONERIGHT CUSTOM PAINTING, LLC and PASQUALE SAVAGE, within the meaning of

  42 U.S.C. §1981.

         11.     At all times material to this action, Defendants, DONERIGHT CUSTOM

  PAINTING, LLC and PASQUALE SAVAGE, constituted an employer or joint employer of

  Plaintiff within the meaning of 42 U.S.C. §1981.

         12.     During the three (3) year statute of limitations period between approximately

  November 2017 and March 2020, Plaintiff’s primary duties for Defendants consisted of non-

  exempt manual labor—namely painting, pressure cleaning, and handyman duties—at numerous

  job sites throughout Florida including but not limited to, by way of example, job sites in Key West,

  Coral Gables, and Kendall.

         13.     Throughout Plaintiff’s employment with Defendants during the three (3) year




                                                   3
Case 1:20-cv-24797-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 4 of 11




  statute of limitations period between approximately November 2017 and March 2020, Plaintiff

  regularly worked in excess of Forty (40) hours per week but Defendants failed to pay Plaintiff time

  and one-half wages for all of his actual overtime hours worked each week, with Defendants instead

  paying Plaintiff based upon a day rate of approximately $75.00 to $100.00 per day.

         14.     Likewise, the other employees of Defendants who are similarly situated to Plaintiff

  regularly worked as non-exempt painters and laborers, however variously titled, in excess of Forty

  (40) hours in one or more work weeks during their employment with Defendants within the three

  (3) year statute of limitations period between November 2017 and the present.

         15.     However, Defendants also failed to pay time and one-half wages for all of the actual

  overtime hours worked by the other non-exempt painters and laborers, however variously titled,

  similarly situated to Plaintiff for all of their actual overtime hours worked within the three (3) year

  statute of limitations period between November 2017 and the present.

         16.     The additional persons who may become Plaintiffs in this action are Defendants’

  non-exempt painters and laborers, however variously titled, who worked for Defendants in one or

  more weeks between November 2017 and the present without being paid time and one-half wages

  for all of their actual hours worked in excess of Forty (40) hours per week for Defendants at any

  locations.

         17.     During the three (3) year statute of limitations period between approximately

  November 2017 and March 2020, Plaintiff regularly worked as a non-exempt painter and laborer

  for Defendants approximately six (6) days per week with start times of approximately 9:00 a.m.

  and stop times between approximately 6:30 to 8:30 p.m., regularly working an average of

  approximately Fifty-Four (54) hours per week.




                                                    4
Case 1:20-cv-24797-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 5 of 11




         18.     Subject to discovery, based upon Defendants paying Plaintiff a day rate of $75.00

  to $100.00 per day and average weekly wages of $600.00 per week between approximately

  November 2017 and March 2020 and Plaintiff being owed an average of approximately of

  Fourteen (14) overtime hours per week from Defendants during a total of approximately during a

  total of approximately One Hundred and Ten (110) work weeks at the half-time rate of $5.56 per

  hour [$600.00/54 hours = $11.11/2 = $5.56/hour], Plaintiff’s unpaid overtime wages total

  approximately $8,555.56 [$5.56/hour x 14 Unpaid OT hours/week x 110 weeks = $8,555.56].

         19.     Based upon information and belief, Defendants have failed to maintain accurate

  records of the all of the actual start times, stop times, number of hours worked each day, and total

  hours actually worked each week by Plaintiff and other similarly situated non-exempt painters and

  laborers, however variously titled, during each week between approximately November 2017 and

  the present as required by the FLSA, 29 C.F.R. §516.2(a)(7).

         20.     At all times material to this Complaint, Defendants had knowledge of the hours

  worked by Plaintiff and other similarly situated non-exempt painters and laborers, however

  variously titled, in excess of Forty (40) hours per week during the three (3) year statute of

  limitations period between approximately November 2017 and the present, but Defendants

  nonetheless willfully failed to compensate Plaintiff and the others similarly situated to him at time

  and one-half their applicable regular rates of pay for all of their overtime hours worked for

  Defendants, with Defendants instead accepting the benefits of the work performed by Plaintiff and

  the other employees without paying the time and one-half overtime compensation required by the

  FLSA, 29 U.S.C. §207.

         21.     The complete records reflecting the compensation paid by Defendants to Plaintiff

  and all other similarly situated non-exempt painters and laborers, however variously titled, at




                                                   5
Case 1:20-cv-24797-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 6 of 11




  during the three (3) year statute of limitations period between approximately November 2017 and

  the present are in the possession, custody, and/or control of Defendants.

         22.     On a frequent basis throughout Plaintiff’s employment with Defendants,

  PASQUALE SAVAGE, whose race is White/Caucasian, was demeaning towards Plaintiff and

  referred to Plaintiff and other Black individuals, as “you people” or “you black people.”

         23.     On or around March 10, 2020, Plaintiff was involved in a workplace accident in a

  company vehicle owned by Defendants—a Chevrolet Silverado—after which PASQUALE

  SAVAGE (a) called Plaintiff a “Nigger” approximately two (2) to three times; and (b) terminated

  Plaintiff’s employment because of Plaintiff’s race, Black, in violation of 42 U.S.C. §1981.

                                 COUNT I
           OVERTIME VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

         24.     Plaintiff, ISAAC GATLIN, readopts and realleges the allegations contained in

  Paragraphs 1 through 23 above.

         25.     Plaintiff is entitled to be paid time and one-half of his applicable regular rate of pay

  for each hour he worked for Defendants as a non-exempt painter and laborer in excess of Forty

  (40) hours per work week during the three (3) year statute of limitations period between

  approximately November 2017 and March 2020.

         26.     All similarly situated non-exempt painters and laborers, however variously titled,

  of Defendants are also entitled to be paid time and one-half of their applicable regular rates of pay

  for each and every overtime hour they worked for Defendants but were not properly compensated

  for working on Defendants’ behalf during any work weeks within the three (3) year statute of

  limitations period between approximately November 2017 and the present.

         27.     Defendants knowingly and willfully failed to pay Plaintiff and the other non-

  exempt painters and laborers, however variously titled, similarly situated to him at time and one-



                                                    6
Case 1:20-cv-24797-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 7 of 11




  half of their applicable regular rates of pay for all hours worked for Defendants in excess of Forty

  (40) per week in numerous work weeks within the three (3) year statute of limitations period

  between approximately November 2017 and the present.

         28.     At all times material to this Complaint, Defendants had constructive and actual

  notice that Defendants’ compensation practices did not provide Plaintiff and other non-exempt

  painters and laborers, however variously titled, with time and one-half wages for all of their actual

  overtime hours worked between approximately November 2017 and the present based upon, inter

  alia, Defendants knowingly failing to pay time and one-half wages for all of the actual hours

  worked in excess of Forty (40) hours per week by Plaintiff and other similarly situated employees,

  and instead failing to pay time and one-half wages for the overtime hours that Defendants knew

  had been worked for the benefit of Defendants.

         29.     By reason of the said intentional, willful, and unlawful acts of Defendants, all

  Plaintiffs (the named Plaintiff and those similarly situated to him) have suffered damages plus

  incurring costs and reasonable attorneys’ fees.

         30.     Based upon information and belief, at all times material to this Complaint,

  Defendants did not have a good faith basis for their failure to pay time and one-half wages for all

  of the actual hours worked by Plaintiff and the other similarly situated non-exempt painters and

  laborers, however variously titled, as a result of which Plaintiff and those similarly situated to him

  are entitled to the recovery of liquidated damages from Defendants pursuant to 29 U.S.C. §216(b).

         31.     Plaintiff has retained the undersigned counsel to represent him in this action, and

  pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover from Defendants all reasonable

  attorneys’ fees and costs incurred as a result of Defendants’ violations of the FLSA.

         32.     Plaintiff demands a jury trial.




                                                    7
Case 1:20-cv-24797-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 8 of 11




         WHEREFORE, Plaintiff, ISAAC GATLIN and any current or former employees similarly

  situated to him who join this action as Opt-In Plaintiffs, demand judgment against Defendants,

  jointly and severally, DONERIGHT CUSTOM PAINTING, LLC and PASQUALE SAVAGE, for

  the payment of all unpaid overtime compensation, liquidated damages, reasonable attorneys’ fees

  and costs of suit, and for all proper relief including prejudgment interest.

                                   COUNT II
                RACE DISCRIMINATION IN VIOLATION OF 42 U.S.C. §1981

         Plaintiff, ISAAC GATLIN, reasserts and reaffirms the allegations of Paragraphs 1 through

  23 as if fully set forth herein and further states that Count II is for race discrimination in violation

  of 42 U.S.C. §1981 against DONERIGHT CUSTOM PAINTING, LLC and PASQUALE

  SAVAGE.

         33.     42 U.S.C. §1981(a) provides that “[a]ll persons within the jurisdiction of the United

  States shall have the same right in every State and Territory to make and enforce contracts, to sue,

  be parties, give evidence, and to the full and equal benefit of all laws and proceedings for the

  security of persons and property as is enjoyed by white citizens, and shall be subject to like

  punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to no other.

         34.     Moreover, for purposes of 42 U.S.C. §1981, the term “make and enforce contracts”

  includes “the making, performance, modification, and termination of contracts, and the enjoyment

  of all benefits, privileges, terms, and conditions of the contractual relationship.”

         35.     When PASQUALE SAVAGE, whose race is White/Caucasian, referred to Plaintiff

  and other Black individuals throughout Plaintiff’s employment as “you people” or “you black

  people” and Defendant SAVAGE called Plaintiff a “Nigger” on or around March 10, 2020

  approximately two (2) to three times following Plaintiff’s workplace accident and further subjected

  Plaintiff to disparate treatment culminating with Defendants terminating Plaintiff’s employment



                                                     8
Case 1:20-cv-24797-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 9 of 11




  on March 10th because of Plaintiff’s race, Black, Defendants engaged in intentional discrimination

  against Plaintiff because of his race, Black, in violation of 42 U.S.C. §1981.

            36.    In March 2020, Defendants subjected Plaintiff to disparate treatment and

  intentional discrimination by terminating Plaintiff’s employment because of Plaintiff’s race,

  Black, in violation of 42 U.S.C. §1981.

            37.    Defendants’ violations of Plaintiff’s rights under 42 U.S.C. §1981 were intentional

  and undertaken with malice and a reckless disregard for Plaintiff’s rights as guaranteed under the

  laws of the United States. As such, Plaintiff is entitled to punitive damages against Defendants

  pursuant to 42 U.S.C. §1981a(a)(1).

            38.    Plaintiff has suffered lost earnings, emotional distress, loss of self-esteem, and other

  injuries and damages as a direct result of Defendants’ violations of 42 U.S.C. §1981.

            39.    Pursuant to 42 U.S.C. §1988(b), Plaintiff is entitled to recover his reasonable

  attorneys’ fees and costs from Defendants for Defendants’ violations of 42 U.S.C. §1981.

            WHEREFORE, Plaintiff, ISAAC GATLIN, demands judgment against Defendants, jointly

  and severally, DONERIGHT CUSTOM PAINTING, LLC and PASQUALE SAVAGE, for back

  pay, employment benefits, other compensation including bonuses, compensatory damages,

  punitive damages, equitable relief including but not limited to front pay, injunctive relief, interest,

  attorneys’ fees, costs, expert fees and such other and further relief as this Honorable Court deems

  proper.

                                         JURY TRIAL DEMAND

            Plaintiff demands trial by jury on all issues so triable.




                                                       9
Case 1:20-cv-24797-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 10 of 11




   Dated: November 20, 2020           Respectfully submitted,

                                      s/KEITH M. STERN
                                      Keith M. Stern, Esquire
                                      Florida Bar No. 321000
                                      E-mail: employlaw@keithstern.com
                                      LAW OFFICE OF KEITH M. STERN, P.A.
                                      80 S.W. 8th Street, Suite 2000
                                      Miami, Florida 33130
                                      Telephone: (305) 901-1379
                                      Facsimile: (561) 288-9031

                                      Hazel Solis Rojas, Esquire
                                      Florida Bar No. 91663
                                      E-mail: hazel@solisrojaslaw.com
                                      LAW OFFICE OF HAZEL SOLIS ROJAS, P.A.
                                      3105 NW 107th Avenue, Suite 400
                                      Doral, Florida 33172
                                      Telephone: (305) 558-8402
                                      Fax: (305) 504-8953




                                        10
Case 1:20-cv-24797-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 11 of 11
